DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 6/8/22.  As directed by the amendment, claim 17 has been amended; claims 1, 3, 6, 9, 12, 15, 16, 19, 21, 23 have been cancelled.  Claims 2, 4, 5, 7, 8, 10, 11, 13, 14, 17, 18, 20, 22, 24, 25, 26, 27, 28, 29, 30, 31 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5, 10, 11, 13, 14, 17, 18, 20, 22, 24, 25, 26, 27, 28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter US 20070271822 (herein after Meschter) in view of Butcher US 20100089297 (herein after Butcher) in view of Bhupesh US 20100154256 (herein after Bhupesh).

Regarding claim 2, Meschter discloses a method of forming an article of footwear (as seen in Figure 1 and 9 B), the method comprising: forming an upper (as seen in Figure 1 and 9 B) having a lateral portion (as seen in Figure 1 and 9 B), a medial portion (as seen in Figure 1 and 9 B) and a vamp (as seen in Figures 1, 3 and 9 B), the upper formed by: securing a temporary substrate to a support (paragraph 0031, 0039, 0042, 0055), connecting a first crossing yarn to the temporary substrate (paragraph 0031, 0039, 0042, 0055); and coupling the upper to a sole structure to form the article of footwear (as seen in Figure 1 and 9 B).  

However, Meschter is silent to positioning a first strand along a first side of the temporary substrate, positioning a second strand along a second side of the temporary substrate and piercing the temporary substrate to  interlock the first strand with the second strand at selected locations along a length of the first crossing yarn, connecting a second crossing yarn to the temporary substrate by positioning a first strand along the first side of the temporary substrate, positioning a second strand along the second side of the temporary substrate and piercing the temporary substrate to interlock the first strand with the second strand at selected locations along a length of the second crossing yarn, removing the temporary substrate to form a self-supporting textile, wherein the first crossing yarn, the second crossing yarn, or both the first and second crossing yarns include a fusible strand that softens when exposed to heat of a predetermined temperature and hardens upon cooling,  and applying heat to the upper to soften the fusible strand. 

Butcher discloses positioning a first strand (21, as seen in annotated Figures 5, 8 and 14) along a first side of the temporary substrate (16, paragraph 0057), positioning a second strand (23, as seen in annotated Figures 5, 8 and 14) along a second side of the temporary substrate (as seen in annotated Figures 2, 5, 8 and 14) and piercing the temporary substrate (as seen in annotated Figures 5, 8 and 14) to interlock the first strand with the second strand at selected locations (15) along a length of the first crossing yarn (12, as seen in annotated Figures 5, 8 and 14), connecting a second crossing yarn (12c) to the temporary substrate by positioning a first strand along the first side of the temporary substrate (16), positioning a second strand (23) along the second side of the temporary substrate (16) and piercing the temporary substrate to interlock (15, as seen in annotated Figures 5, 8 and 14) the first strand with the second strand at selected locations along a length of the second crossing yarn (12c), removing the temporary substrate to form a self-supporting textile (paragraph 0057), and the first crossing yarn (12b), the second crossing yarn (12c).

[AltContent: arrow][AltContent: textbox (Second crossing yarn)][AltContent: textbox (First crossing yarn)][AltContent: arrow]
    PNG
    media_image1.png
    374
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    446
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second strand 23 )][AltContent: arrow][AltContent: arrow][AltContent: textbox (First strand 21 )][AltContent: textbox (Cross yarn 12)]
    PNG
    media_image3.png
    529
    557
    media_image3.png
    Greyscale

Meschter is analogous art to the claimed invention as it relates to embroidered uppers of footwear. Butcher is analogous art to the claimed invention in that it provides an embroidered element that includes a multitude of yarns attached to a substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the substrates of Meschter, with the embroidered substrate, as taught by Butcher in order to form a lightweight upper of interwoven yarns.  The modification of Meschters upper would be a simple modification of one known element for another to obtain predictable results, a lightweight more comfortable upper for the wearer.

However, Meschter and Butcher are silent to a fusible strand that softens when exposed to heat of a predetermined temperature and hardens upon cooling, and applying heat to the upper to soften the fusible strand.
Bhupesh discloses a fusible strand (Abstract, paragraphs 0004, 0043 and 0044) that softens when exposed to heat of a predetermined temperature and hardens upon cooling (paragraph 0043, 0044), and applying heat to the upper to soften the fusible strand (paragraph 0043, 0044).

Bhupesh are analogous art to the claimed invention as they relate to footwear uppers having incorporated strands within.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the strands of Meschter and Butcher, using thermoplastic fusible strands, as taught by Bhupesh, in order to secure the strands in specific locations and impart different properties in specific areas such as rigidity and reinforcement.  The modification of the yarn material would be a simple modification to obtain predictable results, the ability to fuse the yarn to other yarns and to the surrounding materials to lock them in to place.  
Regarding claim 4, the modified method of forming an article of footwear of the combined references discloses  wherein connecting the second crossing yarn further comprises: orienting the first strand of the second crossing yarn such that the first strand of the second crossing yarn passes over the first strand of the first crossing yarn (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter), and orienting the second strand of the second crossing yarn such that the second strand of the second crossing yarn passes over the second strand of the first crossing yarn (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter).
Regarding claim 5, the modified method of forming an article of footwear of the combined references discloses   method of forming an article of footwear of the combined references discloses the first crossing yarn extends along a first direction to define a first length (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter); and the second crossing yarn extends in a second direction to define a second length (paragraph 0003, 0073 and as seen in Figures 8C, 8D, 8E of Meschter), and the first direction is orthogonal to the second direction (as best seen in Figures 1 and 2 of Meschter).  
Regarding claim 10, the modified method of forming an article of footwear of the combined references discloses capturing an element (17,18 of Butcher) between the first strand (21, as seen in annotated Figures 5, 8 and 14 of Butcher) and the second strand (23, as seen in annotated Figures 5, 8 and 14 of Butcher) of the first crossing yarn by positioning the element (as seen in annotated Figures 5, 8 and 14 of Butcher) directly on the first side of the temporary substrate (16 of Butcher) prior to connecting the first crossing yarn to the temporary substrate (16, as seen in annotated Figures 5, 8 and 14 of Butcher).
Regarding claim 11, the modified method of forming an article of footwear of the combined references discloses encapsulating an element, a channel formed into the upper (42, as seen in annotated Figures 3, 5C and 6 of Bhupesh) by embroidering a plurality of channel strands (43, as seen in annotated Figures 3, 5C and 6 of Bhupesh) in side-by-side relation (as seen in annotated Figures 3, 5C and 6 of Bhupesh), each channel strand of the plurality of channel strands including secured ends positioned along lateral sides of the element and further being unsecured between the secured ends (paragraph 0028, as seen in annotated Figures 3, 5C and 6 of Bhupesh).




[AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel strands)][AltContent: arrow][AltContent: textbox (Channel)]
    PNG
    media_image4.png
    615
    489
    media_image4.png
    Greyscale



[AltContent: textbox (Structural element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channels)][AltContent: arrow][AltContent: textbox (Secured ends)]
    PNG
    media_image5.png
    677
    437
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    154
    292
    media_image6.png
    Greyscale

Regarding claim 13, the modified method of forming an article of footwear of the combined references discloses securing the self-supporting textile element to a textile web to form a composite textile (paragraph 0031, 0039, 0042, 0055 and Figures 8C, 8D and 8E of Meschter).
Regarding claim 14, the modified method of forming an article of footwear of the combined references discloses removing the substrate comprises dissolving the temporary substrate with a dissolving agent (paragraphs 0010 and 0051 of Butcher).
Regarding claim 17, Meschter discloses a method of forming an article of footwear, the method of forming an upper comprising: the upper including a lateral side (as seen in annotated Figures 1 and 2 and 3), a medial side (as seen in annotated Figures 1 and 2 and 3), a sole perimeter (as seen in annotated Figures 1 and 2 and 3) extending from the lateral side to the medial side (as seen in annotated Figures 1 and 2 and 3), and an eyelet perimeter including a plurality of lace eyelets (as seen in annotated Figures 1 and 2 and 3), the eyelet perimeter extending from the lateral side of the upper to the medial side of the upper to define a tongue opening (as seen in annotated Figure 3), the upper possesses  a first stitch density (as seen in annotated Figure 6) defined as a number of stitches within a first area of the embroidered element (as seen in annotated Figure 6) and a second stitch density defined as a number of stitches within a second area of the embroidered element (as seen in annotated Figure 6), the first stitch density being greater (as seen in annotated Figure 6) than the second stitch density (as seen in annotated Figure 6), wherein: in the first and second areas (as seen in annotated Figure 6) and securing the upper to a sole structure (as seen in Figures 1 and 2) such that the sole perimeter of the upper is positioned proximate the sole structure (as seen in Figures 1 and 2).  

However, Meschter is silent to an upper comprising a self-supporting embroidered element by embroidering a plurality of yarns into a substrate.

Butcher discloses an upper comprising a self-supporting embroidered element (16) by embroidering a plurality of yarns into a substrate (as seen in annotated Figures 2, 5, 8 and 14).
While the combined references disclose a first and second areas of stitch density (as best seen in Figures 1 and 9B of Meschter), the combined references are silent to the length between adjacent stitches being less than five mm4U.S. Patent Application Serial No. 16/162,701 Amendment in Response to final Office Action dated April 13, 2021and a stitch every 0.20 mm - 1.50 mm in the first area of the embroidered element,; and in the second stitch density area, a stitch every 1.60 - 3.50 mm.  
It cannot be determined if the first stitch density area, crossing yarns include a stitch every 0.20 mm -1.50 mm; and in the second stitch density area, crossing yams include a stitch every 1.60 - 3.50 mm. However, it would be obvious to one of ordinary skill in the art to construct the stitch length being less than five mm to optimize the strength and stability and prevent breakage of the yarns when pressure is put on them since it has been held that where the general conditions of a claim are disclosed in the prior art. In re Aller, 105 USPQ 233.
Meschter is analogous art to the claimed invention as it relates to embroidered uppers of footwear. Butcher is analogous art to the claimed invention in that it provides an embroidered element that includes a multitude of yarns attached to a substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the substrates of Meschter, with the embroidered substrate, as taught by Butcher in order to form a lightweight upper of interwoven yarns.  The modification of Meschters upper would be a simple modification of one known element for another to obtain predictable results, a lightweight more comfortable upper for the wearer.

Regarding claim 18, the modified method of forming an article of footwear of the combined references discloses   wherein the first area having the first stitch density surrounds the second area having the second stitch density (as shown in annotated Figures 5 and 6 of Meschter).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (The first area having the first stitch density surrounds the second area having the second stitch density.)]
    PNG
    media_image7.png
    731
    435
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    541
    396
    media_image8.png
    Greyscale





Regarding claim 20, the modified method of forming an article of footwear of the combined references discloses the first area including the first stitch density (as best seen in Figures 5, 6 and 7 of Meschter) is disposed along the sole perimeter (as best seen in Figures 5, 6 and 7 of Meschter) and extends continuously from the lateral side of the upper to the medial side of the upper (as best seen in Figures 5, 6 and 7 of Meschter), and the first area including the first stitch density forms the eyelet perimeter including the plurality of lace eyelets (as best seen in Figures 5, 6 and 7 of Meschter), extending continuously from the lateral side of the upper to the medial side of the upper (as best seen in Figure 3 of Meschter).  

Regarding claim 22, the modified method of forming an article of footwear of the combined references discloses capturing a tensile strand (43 of Bhupesh), having a tensile strength of at least 1000 MPa within the yarns of the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter) the tensile strand (43 of Bhupesh), extending from the eyelet perimeter (44, as best seen in Figure 6 of Bhupesh) to the sole perimeter. 

Regarding claim 24, the modified method of forming an article of footwear of the combined references discloses structural element (43 of Bhupesh) is further captured within a channel (as seen in annotated Figure 6 of Bhupesh) of the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter), the channel (as seen in annotated Figure 6 of Bhupesh) being formed by embroidering  (paragraph 0031 of Meschter) a plurality of channel strands (43 of Bhupesh) oriented in side-by-side relation (as seen in annotated Figure 6 of Bhupesh), each channel strand (43 of Bhupesh) including secured ends and further being unsecured between the secured ends (as seen in annotated Figure 6 of Bhupesh).  

Regarding claim 25, the modified method of forming an article of footwear of the combined references discloses the element (43 of Bhupesh) comprises a compression element consisting of a foam material (paragraph 0026 of Meschter).  

Regarding claim 26, Meschter discloses a method of forming an article of footwear, the method comprising: forming an embroidered upper component (as best seen in Figures 1 and 2) including a lace eyelet (as best seen in Figures 8J) by embroidering a plurality of yarn layers (paragraph 0031, 0039, 0042, 0055 and 0056), and incorporating the embroidered upper component into an article of footwear (as best seen in Figures 1 and 2).  

Meschter is silent to a dissolvable substrate, wherein each layer of the plurality of layers comprises a plurality of crossing yarns, each crossing yarn of the plurality of crossing yarns including a first strand and a second strand interlocked via a plurality of stitches at selected locations along a length of the crossing yarn, positioning a structural element within the layers of crossing yarns dissolving the substrate.

Butcher discloses a dissolvable substrate (16, paragraph 0010, 0051 0017 and 0057), wherein each layer of the plurality of layers comprises a plurality of crossing yarns (12, as seen in annotated Figures 5, 8 and 14), each crossing yarn of the plurality of crossing yarns including a first strand and a second strand interlocked via a plurality of stitches (15 as seen in annotated Figures 5, 8 and 14), at selected locations along a length of the crossing yarn (as seen in annotated Figures 5, 8 and 14), wherein the first stand (21) and the second strand (23) of plurality of crossing yarns comprises positioning a structural element within the layers of crossing yarns (as seen in annotated Figures 5, 8 and 14) dissolving the substrate (16, paragraphs 0010, 0051 0017 and 0057).

Meschter is analogous art to the claimed invention as it relates to embroidered uppers of footwear. Butcher is analogous art to the claimed invention in that it provides an embroidered element that includes a multitude of yarns attached to a substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the substrates of Meschter, with the embroidered dissolvable substrate, as taught by Butcher in order to form a lightweight upper of interwoven yarns.  The modification of Meschters upper would be a simple modification of one known element for another to obtain predictable results, a lightweight more comfortable upper for the wearer.

However, Meschter and Butcher are silent to fusible strands, and nonfusible strands, the fusible strands softening at a predetermined temperature; after dissolution, applying heat to the crossing yarns effective to soften the fusible strands; discontinuing heat to permit the softened strands to harden, thereby fusing crossing yarns. 

Bhupesh discloses fusible strands (Abstract, paragraphs 0004, 0043 and 0044), and nonfusible strands (paragraph 0023), the fusible strands softening at a predetermined temperature (paragraph 0043 and 0044); after dissolution, applying heat to the crossing yarns effective to soften the fusible strands (paragraph 0043 and 0044); discontinuing heat to permit the softened strands to harden, thereby fusing crossing yarns (paragraph 0043 and 0044). 

Bhupesh are analogous art to the claimed invention as they relates to footwear uppers having incorporated strands within.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the strands of Meschter and Butcher, using thermoplastic fusible strands, as taught by Bhupesh, in order to secure the strands in specific locations and impart different properties in specific areas such as rigidity and reinforcement.  The modification of the yarn material would be a simple modification to obtain predictable results, the ability to fuse the yarn to other yarns and to the surrounding materials to lock them in to place.  

Regarding claim 27, the modified method of forming an article of footwear of the combined references discloses the one or more crossing yarns (as best seen in Figures 8J of Meschter) of the plurality of crossing yarns forms the lace eyelet (as best seen in Figures 8J of Meschter).  

Regarding claim 28, the modified method of forming an article of footwear of the combined references discloses positioning the structural element (43 of Bhupesh) comprises: orienting the structural element (43 of Bhupesh) along a stitch of the plurality of stitches (42 of Meschter) such that the stitch passes through the structural element (paragraphs 0055 and 0056 of Meschter).  

Regarding claim 29, the modified method of forming an article of footwear of the combined references discloses positioning the structural element comprises: orienting the structural element (43 of Bhupesh)  such that the structural element (43 of Bhupesh)  is positioned between (as best seen in Figures 1 and 2 of Meschter) adjacent stitches (as best seen in Figures 1 and 2 of Meschter).

Regarding claim 30, the modified method of forming an article of footwear of the combined references discloses encapsulating the structural element (43 of Bhupesh) within a channel (as seen in annotated Figures 3, 5C and 6 of Bhupesh) by embroidering a plurality of channel strands in side-by-side relation (paragraph 0031 of Bhupesh), each channel strand including secured ends (as seen in annotated Figures 3, 5C and 6 of Bhupesh) positioned along lateral sides of the element (as seen in annotated Figures 3, 5C and 6 of Bhupesh) and further being unsecured between the secured ends (as seen in annotated Figures 3, 5C and 6 of Bhupesh).  

Allowable Subject Matter

Claims 7, 8 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Arguments

Applicant’s arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s arguments that the combined references do not teach fusible strands that are softened with heat, the examiner respectfully disagrees. Bhupesh, paragraphs 0043 and 0044 are used to teach “…particular areas may be formed from yarns that incorporate thermoplastic polymer materials. By heating the thermoplastic polymer materials, adjacent yarns, filaments, or fibers may fuse to each other in those areas to lock the knit loops together, thereby increasing stiffness or wear-resistance…”; “…alternative, the entirety of knitted component may be formed from yarns that incorporate thermoplastic polymer materials, and only portions corresponding with fused areas may be heated to modify the properties…”;  “…Fusing may also be utilized to reinforce apertures, provide areas of decreased flex, or decrease permeability…”.

In response to the applicant’s arguments that Meschter fails to teach or suggest a fusible strand that softens when exposed to heat and further causing fusing of crossing yarns in which fusible strands are heated to soften and then cooled to harden, the examiner respectfully disagrees. Bhupesh, paragraphs 0043 and 0044 are used to teach “…particular areas may be formed from yarns that incorporate thermoplastic polymer materials. By heating the thermoplastic polymer materials, adjacent yarns, filaments, or fibers may fuse to each other in those areas to lock the knit loops together, thereby increasing stiffness or wear-resistance…”; “…alternative, the entirety of knitted component may be formed from yarns that incorporate thermoplastic polymer materials, and only portions corresponding with fused areas may be heated to modify the properties…”;  “…Fusing may also be utilized to reinforce apertures, provide areas of decreased flex, or decrease permeability…”.

In response to the applicant’s arguments that In significant contrast, the fusible strands recited in claims 2 and 26 clearly do not dissolve away from the textile structure but instead simply soften when heated and harden when cooled.  Bhupesh, paragraphs 0043 and 0044 are used to teach “…particular areas may be formed from yarns that incorporate thermoplastic polymer materials. By heating the thermoplastic polymer materials, adjacent yarns, filaments, or fibers may fuse to each other in those areas to lock the knit loops together, thereby increasing stiffness or wear-resistance…”; “…alternative, the entirety of knitted component may be formed from yarns that incorporate thermoplastic polymer materials, and only portions corresponding with fused areas may be heated to modify the properties…”;  “…Fusing may also be utilized to reinforce apertures, provide areas of decreased flex, or decrease permeability…”.

In response to the applicant’s arguments that There is no teaching or suggestion by either Meschter or Butcher of fusible strands. Further, Bhupesh does not account for these deficiencies, the examiner respectfully disagrees. Bhupesh, paragraphs 0043 and 0044 are used to teach “…particular areas may be formed from yarns that incorporate thermoplastic polymer materials. By heating the thermoplastic polymer materials, adjacent yarns, filaments, or fibers may fuse to each other in those areas to lock the knit loops together, thereby increasing stiffness or wear-resistance…”; “…alternative, the entirety of knitted component may be formed from yarns that incorporate thermoplastic polymer materials, and only portions corresponding with fused areas may be heated to modify the properties…”;  “…Fusing may also be utilized to reinforce apertures, provide areas of decreased flex, or decrease permeability…”.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732